Mollison, Judge:
Counsel for the parties have submitted the appeals for reappraisement enumerated in schedule “A,” attached hereto, upon a stipulation on the basis of which I find that, except for the items of merchandise set forth in schedule “B,” also attached hereto, the proper basis for the determination of the value of the merchandise involved in the said appeals for reappraisement is foreign value, as defined in section 402(c), Tariff Act of 1930, as amended, and that such value in each instance, is the appraised value, less 4 per centum, net, packed.
*555The appeals for reappraisement having been abandoned as to the merchandise specified in schedule “B,” they are, to that extent, dismissed.
Schedule B
Reappraisement Collector’s Entry Date of
No. No.' No. Export
E58/26668 17339 7871 8/29/55
Hollow Core flnsli doors as follows:
Birch, A grade, 1%" thick x S0%” x 23 %”
“ “ x 78” x 23%”
“ “ x 76” x 20"
“ " x 60” x 17W'
“ “ x 57%" x 131%6”
“ “ x 54% ” x 1713/i6”
“ “ x 47%" x 22%"